1994 LONG-TERM PERFORMANCE INCENTIVE PLAN OF

NAPRO BIOTHERAPEUTICS, INC.

(as amended and restated effective June 21, 2001)

1. Introduction and Purpose. NaPro BioTherapeutics, Inc., a Delaware corporation
(the "Company") previously adopted the 1994 Long-Term Performance Incentive Plan
of NaPro BioTherapeutics, Inc. (the "Plan"). The Plan was amended and restated
effective May 28, 1998 and again effective January 1, 2001. In accordance with
the provisions of Paragraph 20 of the Plan, the Plan is hereby again amended and
restated in its entirety, generally effective as of June 21, 2001. The purpose
of the Plan is to advance the interests of the Company and its stockholders by
providing incentives to certain employees of the Company and to certain other
key individuals who perform services for the Company, including those who
contribute significantly to the strategic and long-term performance objectives
and growth of the Company. In the case of options granted to the Company's
non-employee directors, the Plan is intended to more closely align the interests
of such directors with the Company's stockholders.

2. Administration. The Plan shall be administered solely by the Board of
Directors (the "Board") of the Company or, if the Board shall so designate, by a
committee of the Board that shall be comprised of not fewer the two directors
(the "Committee"); provided that if at any time Rule 16b-3 or any successor rule
("Rule 16b-3") under the Securities Exchange Act of 1934, as amended (the
"Exchange Act") and Section 162(m) of the Internal Revenue Code of 1986, as
amended, or any successor statutory provision thereto (the "Code"), and any
implementing regulations (and any successor provisions thereof), so permit
without adversely affecting the ability of the Plan to comply with the
conditions for exemption from Section 16 of the Exchange Act (or any successor
provision) provided by Rule 16b-3 and the exemption from the limitations on the
deductibility of certain executive compensation provided by Section 162(m), the
Committee may delegate the administration of the Plan in whole or in part, on
such terms and conditions, to such other person or persons as it may determine
in its discretion. References to the Committee hereunder shall include the Board
where appropriate. The membership of the Committee or such successor committee
shall be constituted so as to comply at all times with the applicable
requirements of Rule 16b-3 and Section 162(m). No member of the Committee shall
have within one year prior to his appointment received awards under the Plan
("Awards") or under any other plan, program or arrangement of the Company or any
of its affiliates if such receipt would cause such member to cease to be a
"disinterested person" under Rule 16b-3; provided that if at any time Rule 16b-3
so permits without adversely affecting the ability of the Plan to comply with
the conditions for exemption from Section 16 of the Exchange Act (or any
successor provision) provided by Rule 16b-3, one or more members of the
Committee may cease to be a "disinterested person."

The Committee has all the powers vested in it by the terms of the Plan set forth
herein, such powers to include exclusive authority (except as may be delegated
as permitted herein) (i) to select the employees and other key individuals to be
granted Awards under the Plan, (ii) to determine the type, size and terms of the
Award to be made to each individual selected, subject to the limitations set
forth in Paragraph 4(b), (iii) to modify the terms of any Award that has been
granted, (iv) to determine the time when Awards will be granted, (v) to
establish performance objectives, (vi) to make any adjustments necessary or
desirable as a result of the granting of Awards to eligible individuals located
outside the United States and (vii) to prescribe the form of the instruments
embodying Awards made under the Plan, except as otherwise provided in Paragraph
9(a) with respect to automatic grants of Stock Options to Eligible Directors.
The Committee is authorized (A) to interpret the Plan and the Awards granted
under the Plan, (B) to establish, amend and rescind any rules and regulations
relating to the Plan, and (C) to make any other determinations which it deems
necessary or desirable for the administration of the Plan. The Committee (or its
delegate as permitted herein) may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award in the manner and to the
extent the Committee deems necessary or desirable to carry it into effect. Any
decision of the Committee (or its delegate as permitted herein) in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned. The Committee may act only by a majority of
its members in office, except that the members thereof may authorize any one or
more of their members or any officer of the Company to execute and deliver
documents or to take any other ministerial action on behalf of the Committee
with respect to Awards made or to be made to Plan participants. No member of the
Committee and no officer of the Company shall be liable for anything done or
omitted to be done by him, by any other member of the Committee or by any
officer of the Company in connection with the performance of duties under the
Plan, except for his own willful misconduct or as expressly provided by statute.
Determinations to be made by the Committee under the Plan may be made by its
delegates as permitted herein.

3. Eligibility. Consistent with the purposes of the Plan, the Committee shall
have exclusive power (except as may be delegated as permitted herein) to select
the key employees and other key individuals performing services for the Company
and any of its subsidiaries who may participate in the Plan and be granted
Awards under the Plan. Eligible individuals may be selected individually or by
groups or categories, as determined by the Committee in its discretion. No
non-employee director of the Company shall be eligible to receive an Award under
the Plan, except pursuant to Paragraph 9.

4. Awards under the Plan.

(a) Types of Awards. Awards under the Plan may include, but need not be limited
to, one or more of the following types, either alone or in any combination
thereof: (i) "Stock Options," (ii) "Stock Appreciation Rights,"
(iii) "Restricted Stock," (iv) "Performance Grants" and (v) any other type of
Award deemed by the Committee in its discretion to be consistent with the
purposes of the Plan (including, but not limited to, Awards of or options or
similar rights granted with respect to unbundled stock units or components
thereof, and Awards to be made to participants who are foreign nationals or are
employed or performing services outside the United States). Stock Options, which
include "Nonqualified Stock Options" (which may be awarded to participants or
sold at a price determined by the Committee ("Purchased Options")) and
"Incentive Stock Options" or combinations thereof, are rights to purchase common
shares of the Company having a par value of $.0075 per share and stock of any
other class into which such shares may thereafter be changed (the "Common
Shares"). Nonqualified Stock Options and Incentive Stock Options are subject to
the terms, conditions and restrictions specified in Paragraph 5. Stock
Appreciation Rights are rights to receive (without payment to the Company) cash,
Common Shares, other Company securities (which may include, but need not be
limited to, unbundled stock units or components thereof, debentures, preferred
stock, warrants, securities convertible into Common Shares or other property
("Other Company Securities")) or property, or other forms of payment, or any
combination thereof, as determined by the Committee, based on the increase in
the value of the number of Common Shares specified in the Stock Appreciation
Right. Stock Appreciation Rights are subject to the terms, conditions and
restrictions specified in Paragraph 6. Shares of Restricted Stock are Common
Shares which are issued subject to certain restrictions pursuant to Paragraph 7.
Performance Grants are contingent awards subject to the terms, conditions and
restrictions described in Paragraph 8, pursuant to which the participant may
become entitled to receive cash, Common Shares, Other Company Securities or
property, or other forms of payment, or any combination thereof, as determined
by the Committee.

(b) Maximum Number of Shares that May be Issued. There may be issued under the
Plan (as Restricted Stock, in payment of Performance Grants, pursuant to the
exercise of Stock Options or Stock Appreciation Rights, or in payment of or
pursuant to the exercise of such other Awards as the Committee, in its
discretion, may determine) an aggregate of not more than 5,200,000 Common
Shares, subject to adjustment as provided in Paragraph 15. The maximum number of
underlying Common Shares which any participant may be granted under Stock
Options, Stock Appreciation Rights, Restricted Stock, Performance Grants or any
other Award in any one taxable year of the Company shall not exceed 400,000
Common Shares. Common Shares issued pursuant to the Plan may be either
authorized but unissued shares, treasury shares, reacquired shares, or any
combination thereof. If any Common Shares issued as Restricted Stock or
otherwise subject to repurchase or forfeiture rights are reacquired by the
Company pursuant to such rights, or if any Award is canceled, terminates or
expires unexercised, any Common Shares that would otherwise have been issuable
pursuant thereto will be available for issuance under new Awards.

(c) Rights with respect to Common Shares and Other Securities.

(i) Unless otherwise determined by the Committee in its discretion, a
participant to whom an Award of Restricted Stock has been made (and any person
succeeding to such a participant's rights pursuant to the Plan) shall have,
after issuance of a certificate for the number of Common Shares awarded and
prior to the expiration of the Restricted Period (as hereinafter defined),
ownership of such Common Shares, including the right to vote the same and to
receive dividends or other distributions made or paid with respect to such
Common Shares (provided that such Common Shares, and any new, additional or
different shares, or Other Company Securities or property, or other forms of
consideration which the participant may be entitled to receive with respect to
such Common Shares as a result of a stock split, stock dividend or any other
change in the corporation or capital structure of the Company, shall be subject
to the restrictions hereinafter described as determined by the Committee in its
discretion), subject, however, to the options, restrictions and limitations
imposed thereon pursuant to the Plan. Notwithstanding the foregoing, a
participant with whom an Award agreement is made to issue Common Shares in the
future, shall have no rights as a stockholder with respect to Common Shares
related to such agreement until issuance of a certificate to him.

(ii) Unless otherwise determined by the Committee in its discretion, a
participant to whom a grant of Stock Options, Stock Appreciation Rights,
Performance Grants or any other Award is made (and any person succeeding to such
a participant's rights pursuant to the Plan) shall have no rights as a
stockholder with respect to any Common Shares or as a holder with respect to
other securities, if any, issuable pursuant to any such Award until the date of
the issuance of a stock certificate to him for such Common Shares or other
instrument of ownership, if any. Except as provided in Paragraph 15, no
adjustment shall be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, securities, other property or
other forms of consideration, or any combination thereof) for which the record
date is prior to the date such stock certificate or other instrument of
ownership, if any, is issued.

5. Stock Options. The Committee may grant or sell Stock Options either alone, or
in conjunction with Stock Appreciation Rights, Performance Grants or other
Awards, either at the time of grant or by amendment thereafter, provided that an
Incentive Stock Option may be granted only to an eligible employee of the
Company or any parent or subsidiary corporation. No Incentive Stock Option shall
be granted under the Plan unless the Plan is approved by the Company's
stockholders within twelve months after the date of the Plan's adoption. Each
Stock Option (referred to herein as an "Option") granted or sold under the Plan
shall be evidenced by an instrument in such form as the Committee shall
prescribe from time to time in accordance with the Plan and shall comply with
the following terms and conditions, and with such other terms and conditions,
including, but not limited to, restrictions upon the Option or the Common Shares
issuable upon exercise thereof, as the Committee, in its discretion, shall
establish:

(a) Notwithstanding anything in the Plan to the contrary, effective December 16,
2000, unless approved by the holders of a majority of the shares present and
entitled to vote at a duly convened meeting of the Company's shareholders,
neither the Company nor the Committee shall grant an Option with an option price
that is less than 100% of the fair market value of the Common Shares subject to
such Option at the time the Option is granted, as determined by the Committee,
nor reduce the exercise price of any Option granted under the Plan; provided,
however, that in the case of an Incentive Stock Option granted to an employee
who owns stock representing more than ten percent of the voting power of all
classes of stock of the Company or any parent or subsidiary (a "Ten Percent
Employee"), such option price shall not be less than 110% of such fair market
value at the time the Option is granted.

(b) Subject to the per participant limitation set forth in Paragraph 4(b) and
the provisions of Paragraph 9(a) with respect to automatic grants of Stock
Options to Eligible Directors, the Committee shall determine the number of
Common Shares to be subject to each Option. The number of Common Shares subject
to an outstanding Option may be reduced on a share-for-share or other
appropriate basis, as determined by the Committee, to the extent that Common
Shares under such Option are used to calculate the cash, Common Shares, Other
Company Securities or property, or other forms of payment, or any combination
thereof, received pursuant to exercise of a Stock Appreciation Right attached to
such Option, or to the extent that any other Award granted in conjunction with
such Option is paid.

(c) The Option may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution,
and shall be exercisable during the grantee's lifetime only by him. Unless the
Committee determines otherwise, the Option shall not be exercisable for at least
six months after the date of grant, unless the grantee ceases employment or
performance of services before the expiration of such six-month period by reason
of his disability as defined in Paragraph 13 or his death.

(d) The Option shall not be exercisable:

(i) in the case of any Incentive Stock Option granted to a Ten Percent Employee,
after the expiration of five years from the date it is granted, and, in the case
of any other Option, after the expiration of ten years from the date it is
granted. Subject to the provisions of Paragraph 9(a) with respect to automatic
grants of Stock Options to Eligible Directors, any Option may be exercised
during such period only at such time or times and in such installments as the
Committee may establish;

(ii) unless payment in full is made for the shares being acquired thereunder at
the time of exercise; such payment shall be made in such form (including, but
not limited to, cash, Common Shares, or the surrender of another outstanding
Award under the Plan, or any combination thereof) as the Committee may determine
in its discretion; and

(iii) unless the person exercising the Option has been, at all times during the
period beginning with the date of the grant of the Option and ending on the date
of such exercise, employed by or otherwise performing services for the Company,
or a corporation, or a parent or subsidiary of a corporation, substituting or
assuming the Option in a transaction to which Section 424(a) of the Code is
applicable, except that

(A) if an employee of the Company or a person performing services for the
Company other than as a director shall cease such employment or performance of
services (other than by a termination or removal for cause) while holding an
Option which has not expired and has not been fully exercised, such person, at
any time within 90 days (or such period determined by the Committee) after the
date he ceased such employment or performance of services (but in no event after
the Option has expired), may exercise the Option with respect to any shares as
to which he could have exercised the Option on the date he ceased such
employment or performance of services, or with respect to such greater number of
shares as determined by the Committee; provided that, effective for Options
granted on or after January 1, 2001, if an employee of the Company ceases such
employment while holding an Option which has not expired and has not been fully
exercised, and shortly thereafter begins to perform services for the Company
other than as an employee, the Committee may, in its sole discretion, permit
such person to exercise his or her unexpired Options in accordance with the same
vesting schedule that applied to such Options during his or her employment as if
the person's employment with the Company had not ceased until such time as the
person ceases to perform services for the Company, after which time the
preceding provisions of this subparagraph 5(d)(iii)(A) shall apply; or

(B) if a non-employee director of the Company shall resign or shall otherwise be
removed (other than a removal for cause) while holding an Option which has not
expired and has not been fully exercised, such non-employee director, at any
time within three years (or such period determined by the Committee) after the
date he ceased to be a director (but in no event after the Option has expired),
may exercise the Option with respect to any shares as to which he could have
exercised the Option on the date he ceased to be a director, or with respect to
such greater number of shares as determined by the Committee; or

(C) if such person shall cease such employment or performance of services by
reason of his disability as defined in Paragraph 13 or early, normal or deferred
retirement under an approved retirement program of the Company (or such other
plan or arrangement as may be approved by the Committee, in its discretion, for
this purpose) while holding an Option which has not expired and has not been
fully exercised, such person, at any time within three years (or such period
determined by the Committee) after the date he ceased such employment or
performance of services (but in no event after the Option has expired), may
exercise the Option with respect to any shares as to which he could have
exercised the Option on the date he ceased such employment or performance of
services, or with respect to such greater number of shares as determined by the
Committee; in the event that such a disabled person, within three years
following termination of employment, resumes his employment or performance of
services for the Company: (i) such person may exercise such Option with respect
to all shares underlying such Option as originally granted; provided that, to
the extent that any of such shares were not exercisable at the time of such
person's termination of employment or performance of services by reason of
disability, such person may exercise such Option with respect to such
unexercisable shares only in accordance with a revised vesting schedule as
determined by the Committee and (ii) the expiration date of such Option shall be
automatically extended by a period of time equal to the period commencing on the
date that such person's employment or performance of services for the Company
was terminated by reason of disability and ending on the date such person
resumed employment or performance of services for the Company; provided that,
notwithstanding the foregoing, the expiration date of any Incentive Stock Option
shall not in any case be so extended; or

(D) if any person to whom an Option has been granted shall die holding an Option
which has not expired and has not been fully exercised, his executors,
administrators, heirs, or distributees, as the case may be, may, at any time
within one year (or such other period determined by the Committee) after the
date of death (but in no event after the Option has expired), exercise the
Option with respect to any shares as to which the decedent could have exercised
the Option at the time of his death, or with respect to such greater number of
shares as determined by the Committee.

(e) In the case of an Incentive Stock Option, the amount of the aggregate fair
market value of Common Shares (determined at the time of grant of the Option
pursuant to subparagraph 5(a) of the Plan) with respect to which incentive stock
options are exercisable for the first time by an employee during any calendar
year (under all such plans of his employer corporation and its parent and
subsidiary corporations) shall not exceed $100,000.

(f) It is the intent of the Company that Nonqualified Stock Options granted
under the Plan not be classified as Incentive Stock Options, that the Incentive
Stock Options granted under the Plan be consistent with and contain or be deemed
to contain all provisions required under Section 422 and the other appropriate
provisions of the Code and any implementing regulations (and any successor
provisions thereof), and that any ambiguities in construction shall be
interpreted in order to effectuate such intent.

(g) A Purchased Option may contain such additional terms not inconsistent with
this Plan, including but not limited to the circumstances under which the
purchase price of such Purchased Option may be returned to the optionee, as the
Committee may determine in its sole discretion.

6. Stock Appreciation Rights. The Committee may grant Stock Appreciation Rights
either alone, or in conjunction with Stock Options, Performance Grants or other
Awards, either at the time of grant or by amendment thereafter. Each Award of
Stock Appreciation Rights granted under the Plan shall be evidenced by an
instrument in such form as the Committee shall prescribe from time to time in
accordance with the Plan and shall comply with the following terms and
conditions, and with such other terms and conditions, including, but not limited
to, restrictions upon the Award of Stock Appreciation Rights or the Common
Shares issuable upon exercise thereof, as the Committee, in its discretion,
shall establish:

(a) Subject to the per participant limitation set forth in Paragraph 4(b), the
Committee shall determine the number of Common Shares to be subject to each
Award of Stock Appreciation Rights. The number of Common Shares subject to an
outstanding Award of Stock Appreciation Rights may be reduced on a
share-for-share or other appropriate basis, as determined by the Committee, to
the extent that Common Shares under such Award of Stock Appreciation Rights are
used to calculate the cash, Common Shares, Other Company Securities or property,
or other forms of payment, or any combination thereof, received pursuant to
exercise of an Option attached to such Award of Stock Appreciation Rights, or to
the extent that any other Award granted in conjunction with such Award of Stock
Appreciation Rights is paid.

(b) The Award of Stock Appreciation Rights may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, and shall be exercisable during the
grantee's lifetime only by him. Unless the Committee determines otherwise, the
Award of Stock Appreciation Rights shall not be exercisable for at least six
months after the date of grant, unless the grantee ceases employment or
performance of services before the expiration of such six-month period by reason
of his disability as defined in Paragraph 13 or his death.

(c) The Award of Stock Appreciation Rights shall not be exercisable:

(i) in the case of any Award of Stock Appreciation Rights which is attached to
an Incentive Stock Option granted to a Ten Percent Employee, after the
expiration of five years from the date it is granted, and, in the case of any
other Award of Stock Appreciation Rights, after the expiration of ten years from
the date it is granted. Any Award of Stock Appreciation Rights may be exercised
during such period only at such time or times and in such installments as the
Committee may establish;

(ii) unless the Option or other Award to which the Award of Stock Appreciation
Rights is attached is at the time exercisable; and

(iii) unless the person exercising the Award of Stock Appreciation Rights has
been, at all times during the period beginning with the date of the grant
thereof and ending on the date of such exercise, employed by or otherwise
performing services for the Company, except that

(A) if an employee of the Company or a person performing services for the
Company shall cease such employment or performance of services (other than by a
termination or removal for cause) while holding an Award of Stock Appreciation
Rights which has not expired and has not been fully exercised, such person, at
any time within 90 days (or such period determined by the Committee) after the
date he ceased such employment or performance of services (but in no event after
the Award of Stock Appreciation Rights has expired), may exercise the Award of
Stock Appreciation Rights with respect to any shares as to which he could have
exercised the Award of Stock Appreciation Rights on the date he ceased such
employment or performance of services, or with respect to such greater number of
shares as determined by the Committee; or

(B) if such person shall cease such employment or performance of services by
reason of his disability as defined in Paragraph 13 or early, normal or deferred
retirement under an approved retirement program of the Company (or such other
plan or arrangement as may be approved by the Committee, in its discretion, for
this purpose) while holding an Award of Stock Appreciation Rights which has not
expired and has not been fully exercised, such person may, at any time within
three years (or such other period determined by the Committee) after the date he
ceased such employment or performance of service (but in no event after the
Award of Stock Appreciation Rights has expired), exercise the Award of Stock
Appreciation Rights with respect to any shares as to which he could have
exercised the Award of Stock Appreciation Rights on the date he ceased such
employment or performance of services, or with respect to such greater number of
shares as determined by the Committee; or

(C) if any person to whom an Award of Stock Appreciation Rights has been granted
shall die holding an Award of Stock Appreciation Rights which has not expired
and has not been fully exercised, his executors, administrators, heirs or
distributees, as the case may be, may at any time within one year (or such other
period determined by the Committee) after the date of death (but in no event
after the Award of Stock Appreciation Rights has expired), exercise the Award of
Stock Appreciation Rights with respect to any shares as to which the decedent
could have exercised the Award of Stock Appreciation Rights at the time of his
death, or with respect to such greater number of shares as determined by the
Committee.

(d) An Award of Stock Appreciation Rights shall entitle the holder (or any
person entitled to act under the provisions of subparagraph 6(c)(iii)(C) hereof)
to exercise such Award or to surrender unexercised the Option (or other Award)
to which the Stock Appreciation Right is attached (or any portion of such Option
or other Award) to the Company and to receive from the Company in exchange
thereof, without payment to the Company, that number of Common Shares having an
aggregate value equal to (or, in the discretion of the Committee, less than) the
excess of the fair market value of one share, at the time of such exercise, over
the exercise price (or Option Price, as the case may be), times the number of
shares subject to the Award or the Option (or other Award), or portion thereof,
which is so exercised or surrendered, as the case may be. The Committee shall be
entitled in its discretion to elect to settle the obligation arising out of the
exercise of a Stock Appreciation Right by the payment of cash or Other Company
Securities or property, or other forms of payment, or any combination thereof,
as determined by the Committee, equal to the aggregate value of the Common
Shares it would otherwise be obligated to deliver. Any such election by the
Committee shall be made as soon as practicable after the receipt by the
Committee of written notice of the exercise of the Stock Appreciation Right. The
value of a Common Share, Other Company Securities or property, or other forms of
payment determined by the Committee for this purpose shall be the fair market
value thereof on the last business day next preceding the date of the election
to exercise the Stock Appreciation Right, unless the Committee, in its
discretion, determines otherwise.

(e) A Stock Appreciation Right may provide that it shall be deemed to have been
exercised at the close of business on the business day preceding the expiration
date of the Stock Appreciation Right or of the related Option (or other Award),
or such other date as specified by the Committee, if at such time such Stock
Appreciation Right has a positive value. Such deemed exercise shall be settled
or paid in the same manner as a regular exercise thereof as provided in
subparagraph 6(d) hereof.

(f) No fractional shares may be delivered under this Paragraph 6, but in lieu
thereof a cash or other adjustment shall be made as determined by the Committee
in its discretion.

7. Restricted Stock. Each Award of Restricted Stock under the Plan shall be
evidenced by an instrument in such form as the Committee shall prescribe from
time to time in accordance with the Plan and shall comply with the following
terms and conditions, and with such other terms and conditions as the Committee,
in its discretion, shall establish:

(a) Subject to the per participant limitation set forth in Paragraph 4(b), the
Committee shall determine the number of Common Shares to be issued to a
participant pursuant to the Award, and the extent, if any, to which they shall
be issued in exchange for cash, other consideration, or both.

(b) Restricted Stock awarded to a participant in accordance with the Award shall
be subject to the following restrictions until the expiration of such period as
the Committee shall determine, from the date on which the Award is granted (the
"Restricted Period"): (i) a participant to whom an award of Restricted Stock is
made shall be issued, but shall not be entitled to, the delivery of a stock
certificate, (ii) the Restricted Stock shall not be transferable prior to the
end of the Restricted Period, (iii) the Restricted Stock shall be forfeited and
the stock certificate shall be returned to the Company and all rights of the
holder of such Restricted Stock to such shares and as a shareholder shall
terminate without further obligation on the part of the Company if the
participant's continuous employment or performance of services for the Company
shall terminate for any reason prior to the end of the Restricted Period, except
as otherwise provided in subparagraph 7(c), and (iv) such other restrictions as
determined by the Committee in its discretion.

(c) If a participant who has been in continuous employment or performance of
services for the Company since the date on which a Restricted Stock Award was
granted to him shall, while in such employment or performance of services, die,
or terminate such employment or performance of services by reason of disability
as defined in Paragraph 13 or by reason of early, normal or deferred retirement
under an approved retirement program of the Company (or such other plan or
arrangement as may be approved by the Committee in its discretion, for this
purpose) and any of such events shall occur after the date on which the Award
was granted to him and prior to the end of the Restricted Period of such Award,
the Committee may determine to cancel any and all restrictions on any or all of
the Common Shares subject to such Award.

8. Performance Grants. The Award of the Performance Grant ("Performance Grant")
to a participant will entitle him to receive a specified amount determined by
the Committee (the "Actual Value"), if the terms and conditions specified herein
and in the Award are satisfied. Each Award of a Performance Grant shall be
subject to the following terms and conditions, and to such other terms and
conditions, including but not limited to, restrictions upon any cash, Common
Shares, Other Company Securities or property, or other forms of payment, or any
combination thereof, issued in respect of the Performance Grant, as the
Committee, in its discretion, shall establish, and shall be embodied in an
instrument in such form and substance as is determined by the Committee:

(a) Subject to the per participant limitation set forth in Paragraph 4(b), the
Committee shall determine the value or range of values of a Performance Grant to
be awarded to each participant selected for an Award and whether or not such a
Performance Grant is granted in conjunction with an Award of Options, Stock
Appreciation Rights, Restricted Stock or other Award, or any combination
thereof, under the Plan (which may include, but need not be limited to, deferred
Awards) concurrently or subsequently granted to the participant (the "Associated
Award"). As determined by the Committee, the maximum value of each Performance
Grant (the "Maximum Value") shall be: (i) an amount fixed by the Committee at
the time the Award is made or amended thereafter, (ii) an amount which varies
from time to time based in whole or in part on the then current value of the
Common Shares, Other Company Securities or property, or other securities or
property, or any combination thereof or (iii) an amount that is determinable
from criteria specified by the Committee. Performance Grants may be issued in
difference classes or series having different names, terms and conditions. In
the case of a Performance Grant awarded in conjunction with an Associated Award,
the Performance Grant may be reduced on an appropriate basis to the extent that
the Associated Award has been exercised, paid to or otherwise received by the
participant, as determined by the Committee.

(b) The award period ("Award Period") related to any Performance Grant shall be
a period determined by the Committee. At the time each Award is made, the
Committee shall establish performance objectives to be attained within the Award
Period as the means of determining the Actual Value of such a Performance Grant.
The performance objectives shall be based on such measure or measures of
performance, which may include, but need not be limited to, the performance of
the participant, the Company, one or more of its subsidiaries or one or more of
their divisions or units, or any combination of the foregoing, as the Committee
shall determine, and may be applied on an absolute basis or be relative to
industry or other indices, or any combination thereof. The Actual Value of a
Performance Grant shall be equal to its Maximum Value only if the performance
objectives are attained in full, but the Committee shall specify the manner in
which the Actual Value of Performance Grants shall be determined if the
performance objectives are met in part. Such performance measures, the Actual
Value or the Maximum Value, or any combination thereof, may be adjusted in any
manner by the Committee in its discretion at any time and from time to time
during or as soon as practicable after the Award Period, if it determines that
such performance measures, the Actual Value or the Maximum Value, or any
combination thereof, are not appropriate under the circumstances.

(c) The rights of a participant in Performance Grants awarded to him shall be
provisional and may be canceled or paid in whole or in part, all as determined
by the Committee, if the participant's continuous employment or performance of
services for the Company shall terminate for any reason prior to the end of the
Award Period.

(d) The Committee shall determine whether the conditions of subparagraph 8(b) or
8(c) hereof have been met and, if so, shall ascertain the Actual Value of the
Performance Grants. If the Performance Grants have no Actual Value, the Award
and such Performance Grants shall be deemed to have been canceled and the
Associated Award, if any, may be canceled or permitted to continue in effect in
accordance with its terms. If the Performance Grants have any Actual Value and:

(i) were not awarded in conjunction with an Associated Award, the Committee
shall cause an amount equal to the Actual Value of the Performance Grants earned
by the participant to be paid to him or his beneficiary as provided below; or

(ii) were awarded in conjunction with an Associated Award, the Committee shall
determine, in accordance with criteria specified by the Committee (A) to cancel
the Performance Grants, in which event no amount in respect thereof shall be
paid to the participant or his beneficiary, and the Associated Award may be
permitted to continue in effect in accordance with its terms, (B) to pay the
Actual Value of the Performance Grants to the participant or his beneficiary as
provided below, in which event the Associated Award may be canceled or (C) to
pay to the participant or his beneficiary as provided below, the Actual Value of
only a portion of the Performance Grants, in which event all or a portion of the
Associated Award may be permitted to continue in effect in accordance with its
terms or be canceled, as determined by the Committee.

Such determination by the Committee shall be made as promptly as practicable
following the end of the Award Period or upon the earlier termination of
employment or performance of services, or at such other time or times as the
Committee shall determine, and shall be made pursuant to criteria specified by
the Committee.

Payment of any amount in respect of the Performance Grants which the Committee
determines to pay as provided above shall be made by the Company as promptly as
practicable after the end of the Award Period or at such other time or times as
the Committee shall determine, and may be made in cash, Common Shares, Other
Company Securities or property, or other forms of payment, or any combination
thereof or in such manner, as determined by the Committee in its discretion.
Notwithstanding anything in this Paragraph 8 to the contrary, the Committee may,
in its discretion, determine and pay out the Actual Value of the Performance
Grants at any time during the Award Period.

9. Automatic and Discretionary Stock Options for Non-Employee Directors.

Automatic Stock Options
.

 a. Nonqualified Stock Options covering 10,000 Common Shares shall be
    automatically granted to each person who is not an employee of the Company
    or any of its subsidiaries and who (A) is elected or reelected as a director
    of the Company at an annual meeting of the Company's stockholders, (B)
    continues service as a director of the Company after an annual meeting of
    the Company's stockholders at which the director is not subject to
    reelection, or (C) is appointed as a director of the Company in accordance
    with its Bylaws following an annual meeting (each, an "Eligible Director"),
    on the next business day following each such annual meeting or appointment.

 i.  In addition, Nonqualified Stock Options covering 10,000 Common Shares shall
     be automatically granted to each Eligible Director who is appointed or
     reappointed as the chairman of the Audit, Compensation or Strategic
     Planning Committee of the Board of Directors (or any additional permanent
     committee of the Board of Directors), on the next business day following
     each such appointment or reappointment, as the case may be.
 ii. In addition, Nonqualified Stock Options covering 7,500 Common Shares shall
     be automatically granted to each Eligible Director who is appointed to the
     Research and Development Committee of the Board of Directors, on the next
     business day following such appointment. Thereafter, Nonqualified Stock
     Options covering 3,000 Common Shares shall automatically be granted to each
     Eligible Director who continues service as a member of the Research and
     Development Committee of the Board of Directors after an annual meeting of
     the Company's stockholders, on the next business day following such
     Eligible Director's continuation of such service.

Each Nonqualified Stock Option automatically granted to an Eligible Director
pursuant to this Paragraph 9(a) shall (i) have an option price equal to the fair
market value of the Common Shares on the date of grant, (ii) become exercisable
in full on the first anniversary following the date of grant; provided, however,
that a Nonqualified Stock Option granted to an Eligible Director who is
appointed to the Board will become exercisable in full on the next business day
following the later of (A) the Company's annual meeting of stockholders next
following the grant date or (B) six months following the date of grant and
(iii) have a term of ten years from the date of grant. As used herein, the term
"subsidiary" means any corporation more than 50% of whose voting stock is owned,
directly or indirectly, by the Company.

(b) Discretionary Stock Options. In addition to the automatic grant of
Nonqualified Stock Options to Eligible Directors set forth in Paragraph 9(a),
the Committee shall have the authority to grant Eligible Directors Nonqualified
Stock Options at such times and on such terms as it may determine in its sole
discretion, subject however, to the per participant limitation set forth in
Paragraph 4(b) and the applicable provisions of Paragraph 5.

10. Deferral of Compensation. The Committee shall determine whether or not an
Award shall be made in conjunction with deferral of the participant's salary,
bonus or other compensation, or any combination thereof, and whether or not such
deferred amounts may be

(i) forfeited to the Company or to other participants or any combination
thereof, under certain circumstances (which may include, but need not be limited
to, certain types of termination of employment or performance of services for
the Company),

(ii) subject to increase or decrease in value based upon the attainment of or
failure to attain, respectively, certain performance measures and/or

(iii) credited with income equivalents (which may include, but need not be
limited to, interest, dividends or other rates of return) until the date or
dates of payment of the Award, if any.

11. Deferred Payment of Awards. The Committee may specify that the payment of
all or any portion of cash, Common Shares, Other Company Securities or property,
or any other form of payment, or any combination thereof, under an Award shall
be deferred until a later date. Deferrals shall be for such periods or until the
occurrence of such events, and upon such terms, as the Committee shall determine
in its discretion. Deferred payments of Awards may be made by undertaking to
make payment in the future based upon the performance of certain investment
equivalents (which may include, but need not be limited to, government
securities, Common Shares, other securities, property or consideration, or any
combination thereof), together with such additional amounts of income
equivalents (which may be compounded and may include, but need not be limited
to, interest, dividends or other rates of return or any combination thereof) as
may accrue thereon until the date or dates of payment, such investment
equivalents and such additional amounts of income equivalents to be determined
by the Committee in its discretion.

12. Amendment or Substitution of Awards under the Plan. The terms of any
outstanding Award under the Plan may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate (including,
but not limited to, acceleration of the date of exercise of any Award and/or
payments thereunder); provided that no such amendment shall adversely affect in
a material manner any right of a participant under the Award without his written
consent, unless the Committee determines in its discretion that there have
occurred or are about to occur significant changes in the participant's
position, duties or responsibilities, or significant changes in economic,
legislative, regulatory, tax, accounting or cost/benefit conditions which are
determined by the Committee in its discretion to have or to be expected to have
a substantial effect on the performance of the Company, or any subsidiary,
affiliate, division or department thereof, on the Plan or on any Award under the
Plan. The Committee may, in its discretion, permit holders of Awards under the
Plan to surrender outstanding Awards in order to exercise or realize rights
under other Awards, or in exchange for the grant of new Awards, or require
holders of Awards to surrender outstanding Awards as a condition precedent to
the grant of new Awards under the Plan. This Paragraph 12 shall not apply to
automatic grants of Nonqualified Stock Options to Eligible Directors pursuant to
Paragraph 9(a).

13. Disability. For the purposes of this Plan, a participant shall be deemed to
have terminated his employment or performance of services for the Company and
any of its subsidiaries by reason of disability, if the Committee shall
determine that the physical or mental condition of the participant by reason of
which such employment or performance of services terminated was such at that
time as would entitle him to payment of monthly disability benefits under any
Company disability plan. If the participant is not eligible for benefits under
any disability plan of the Company, he shall be deemed to have terminated such
employment or performance of services by reason of disability if the Committee
shall determine that his physical or mental condition would entitle him to
benefits under any Company disability plan if he were eligible therefor.

14. Termination of a Participant. For all purposes under the Plan, the Committee
shall determine whether a participant has terminated employment with, or the
performance of services for, the Company.

15. Dilution and Other Adjustments. In the event of any change in the
outstanding Common Shares of the Company by reason of any stock split, dividend,
split-up, split-off, spin-off, recapitalization, merger, consolidation, rights
offering, reorganization, combination or exchange of shares, a sale by the
Company of all of its assets, any distribution to stockholders other than a
normal cash dividend, or other extraordinary or unusual event, if the Committee
shall determine, in its discretion, that such change equitably requires an
adjustment in the terms of any Award or the number of Common Shares available
for Awards, such adjustment may be made by the Committee and shall be final,
conclusive and binding for all purposes of the Plan. In the event of the
proposed dissolution or liquidation of the Company, all outstanding Awards shall
terminate immediately prior to the consummation of such proposed action, unless
otherwise provided by the Committee.

16. Change in Control Provisions.

(a) Impact of Event. In the event of a "Change in Control" as defined in
Paragraph 16(b) hereof the following acceleration and valuation provisions shall
apply:

(i) Any Stock Appreciation Rights and any Stock Options awarded under the Plan
not previously exercisable shall become fully exercisable.

(ii) The restrictions and deferral limitations applicable to any Restricted
Stock and other Awards payable in the form of Common Shares, shall lapse and
such shares and awards shall be deemed fully vested.

(iii) Any outstanding Performance Grants shall be vested and paid out based on
the prorated target results for the Award Periods in question, unless the
Committee provides prior to any Change in Control for a different payment.

(iv) The value of all outstanding Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Grants and any other type of Award payable in the
form of Common Shares, in each case to the extent vested, shall, unless
otherwise determined by the Committee in its sole discretion at or after grant
but prior to any Change in Control, be cashed out on the basis of the "Change in
Control Price" as defined in Paragraph 16(c) hereof as of the date such Change
in Control is determined to have occurred or such other date as the Committee
may determine prior to the Change of Control.

(b) Definition of "Change in Control". For purposes of Paragraph 16(a), a
"Change in Control" means the happening of any of the following:

(i) When any "person" as defined in Section 3(a)(9) of the Exchange Act and as
used in Sections 13(d) and 14(d) thereof, including a "group" as defined in
Section 13(d) of the Exchange Act but excluding the Company and any subsidiary
and any employee benefit plan sponsored or maintained by the Company or any
subsidiary (including any trustee of such plan acting as trustee), directly or
indirectly, becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act, as amended from time to time), of securities of the Company
representing twenty-five percent or more of the combined voting power of the
Company's then outstanding securities;

(ii) When, during any period of 12 consecutive months during the existence of
the Plan, the individuals who, at the beginning of such period, constitute the
Board (the "Incumbent Directors") cease for any reason other than death to
constitute at least a majority thereof, provided, however, that a director who
was not a director at the beginning of such 12-month period shall be deemed to
have satisfied such 12-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 12-month
period) or by prior operation of this Paragraph 16(b)(ii); or

(iii) The approval by the stockholders of the Company of a transaction involving
the acquisition of the Company by an entity other than the Company or any
subsidiary through purchase of assets, by merger, or otherwise.

(c) Change in Control Price. For purposes of this Paragraph 16, "Change in
Control Price" means the highest price per share paid in any transaction
reported on any national securities exchange on which the Company's Common
Shares are listed, or paid or offered in any bona fide transaction related to a
Change in Control of the Company at any time during the sixty-day period
immediately preceding the occurrence of the Change in Control, in each case as
determined by the Committee except that, in the case of Incentive Stock Options
and Stock Appreciation Rights relating to Incentive Stock Options, such price
shall be based only on transactions reported for the date on which the optionee
exercises such Stock Appreciation Rights or, where applicable, the date on which
a cashout occurs under Paragraph 16(a)(iv).

17. Designation of Beneficiary by Participant. A participant may name a
beneficiary to receive any payment to which he may be entitled in respect of any
Award under the Plan in the event of his death, on a written form to be provided
by and filed with the Committee, and in a manner determined by the Committee in
its discretion. The Committee reserves the right to review and approve
beneficiary designations. A participant may change his beneficiary from time to
time in the same manner, unless such participant has made an irrevocable
designation. Any designation of beneficiary under the Plan (to the extent it is
valid and enforceable under applicable law) shall be controlling over any other
disposition, testamentary or otherwise, as determined by the Committee in its
discretion. If no designated beneficiary survives the participant and is living
on the date on which any amount becomes payable to such a participant's
beneficiary, such payment will be made to the legal representatives of the
participant's estate, and the term "beneficiary" as used in the Plan shall be
deemed to include such person or persons. If there are any questions as to the
legal right of any beneficiary to receive a distribution under the Plan, the
Committee in its discretion may determine that the amount in question be paid to
the legal representatives of the estate of the participant, in which event the
Company, the Board and the Committee and the members thereof, will have no
further liability to anyone with respect to such amount.

18. Financial Assistance. If the Committee determines that such action is
advisable, the Company may assist any person to whom an Award has been granted
in obtaining financing from the Company (or under any program of the Company
approved pursuant to applicable law), or from a bank or other third party, on
such terms as are determined by the Committee, and in such amount as is required
to accomplish the purposes of the Plan, including, but not limited to, to permit
the exercise of an Award, the participation therein, and/or the payment of any
taxes in respect thereof. Such assistance may take any form that the Committee
deems appropriate, including, but not limited to, a direct loan from the
Company, a guarantee of the obligation by the Company, or the maintenance by the
Company of deposits with such bank or third party.

19. Miscellaneous Provisions.

(a) No employee or other person shall have any claim or right to be granted an
Award under the Plan. Determinations made by the Committee under the Plan need
not be uniform and may be made selectively among eligible individuals under the
Plan, whether or not such eligible individuals are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
employee or other person any right to continue to be employed by or perform
services for the Company, and the right to terminate the employment of or
performance of services by any participants at any time and for any reason is
specifically reserved.

(b) No participant or other person shall have any right with respect to the
Plan, the Common Shares reserved for issuance under the Plan or in any Award,
contingent or otherwise, until written evidence of the Award shall have been
delivered to the recipient and all the terms, conditions and provisions of the
Plan and the Award applicable to such recipient (and each person claiming under
or through him) have been met.

(c) Except as may be approved by the Committee where such approval does not
adversely affect compliance of the Plan with Rule 16b-3 under the Exchange Act,
a participant's rights and interest under the Plan may not be assigned or
transferred, hypothecated or encumbered in whole or in part either directly or
by operation of law or otherwise (except in the event of a participant's death)
including, but not by way of limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy or in any other manner; provided, however, that
any Option or similar right (including, but not limited to, a Stock Appreciation
Right) offered pursuant to the Plan shall not be transferable other than by will
or the laws of descent and distribution and shall be exercisable during the
participant's lifetime only by him.

(d) No Common Shares, Other Company Securities or property, other securities or
property, or other forms of payment shall be issued hereunder with respect to
any Award unless counsel for the Company shall be satisfied that such issuance
will be in compliance with applicable federal, state, local and foreign legal,
securities exchange and other applicable requirements.

(e) It is the intent of the Company that the Plan comply in all respects with
Rule 16b-3 under the Exchange Act and Section 162(m) of the Code, that any
ambiguities or inconsistencies in construction of the Plan be interpreted to
give effect to such intention and that if any provision of the Plan is found not
to be in compliance with Rule 16b-3 or Section 162(m), such provision shall be
deemed null and void to the extent required to permit the Plan to comply with
Rule 16b-3 or Section 162(m), as the case may be.

(f) The Company shall have the right to deduct from any payment made under the
Plan any federal, state, local or foreign income or other taxes required by law
to be withheld with respect to such payment. It shall be a condition to the
obligation of the Company to issue Common Shares, Other Company Securities or
property, other securities or property, or other forms of payment, or any
combination thereof, upon exercise, settlement or payment of any Award under the
Plan, that the participant (or any beneficiary or person entitled to act) pay to
the Company, upon its demand, such amount as may be required by the Company for
the purpose of satisfying any liability to withhold federal, state, local or
foreign income or other taxes. If the amount requested is not paid, the Company
may refuse to issue Common Shares, Other Company Securities or property, other
securities or property, or other forms of payment, or any combination thereof.
Notwithstanding anything in the Plan to the contrary, the Committee may, in its
discretion, permit an eligible participant (or any beneficiary or person
entitled to act) to elect to pay a portion or all of the amount requested by the
Company for such taxes with respect to such Award, at such time and in such
manner as the Committee shall deem to be appropriate (including, but not limited
to, by authorizing the Company to withhold, or agreeing to surrender to the
Company on or about the date such tax liability is determinable, Common Shares,
Other Company Securities or property, other securities or property, or other
forms of payment, or any combination thereof, owned by such person or a portion
of such forms of payment that would otherwise be distributed, or have been
distributed, as the case may be, pursuant to such Award to such person, having a
fair market value equal to the amount of such taxes).

(g) The expense of the Plan shall be borne by the Company.

(h) The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Award under the Plan, and rights to the payment of
Awards shall be no greater than the rights of the Company's general creditors.

(i) By accepting any Award or other benefit under the Plan, each participant and
each person claiming under or through him shall be conclusively deemed to have
indicated his acceptance and ratification of, and consent to, any action taken
under the Plan by the Company, the Board or the Committee or its delegates.

(j) Fair market value in relation to Common Shares, Other Company Securities or
property, other securities or property or other forms of payment of Awards under
the Plan, or any combination thereof, as of any specific time shall mean such
value as determined by the Committee in accordance with applicable law.

(k) The masculine pronoun includes the feminine and the singular includes the
plural wherever appropriate.

(l) The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding Awards hereunder of any Common Shares
issued pursuant hereto as may be required by Section 13 or 15(d) of the Exchange
Act (or any successor provision) or any other applicable statute, rule or
regulation.

(m) The validity, construction, interpretation, administration and effect of the
Plan, and of its rules and regulations, and rights relating to the Plan and to
Awards granted under the Plan, shall be governed by the substantive laws, but
not the choice of law rules, of the State of Delaware.

20. Plan Amendment or Suspension. The Plan may be amended or suspended in whole
or in part at any time from time to time by the Board, but no amendment shall be
effective unless and until the same is approved by stockholders of the Company
where the failure to obtain such approval would adversely affect the compliance
of the Plan with Rule 16b-3 under the Exchange Act and with other applicable
law. No amendment of the Plan shall adversely affect in a material manner any
right of any participant with respect to any Award theretofore granted without
such participant's written consent, except as permitted under Paragraph 12.

21. Plan Termination. This Plan shall terminate upon the earlier of the
following dates or events to occur:

(a) upon the adoption of a resolution of the Board terminating the Plan; or

(b) ten years from the date the Plan is initially approved and adopted by the
stockholders of the Company; provided, however, that the Board may, prior to the
expiration of such ten-year period, extend the term of the Plan for an
additional period of up to five years for the grant of Awards other than
Incentive Stock Options. No termination of the Plan shall materially alter or
impair any of the rights or obligations of any person, without his consent,
under any Award theretofore granted under the Plan, except that subsequent to
termination of the Plan, the Committee may make amendments permitted under
Paragraph 12.

IN WITNESS WHEREOF, the Company has executed this Plan effective June 21, 2001.

 

Attest:

___________________________
Title:________________________

NAPRO BIOTHERAPEUTICS, INC.

By Kai Larson,
Vice President, General Counsel